Citation Nr: 1504051	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran  


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  An October 2011 rating decision denied service connection for bilateral hearing loss and tinnitus, and an April 2012 denied service connection for depression and confirmed the October 2011 denial.   

The Veteran testified before the undersigned in March 2013.  A transcript of that hearing has been associated with the claims file.   

The Veteran's psychiatric claim on appeal was characterized as a claim of service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to depression, as he also has a diagnosis of depressive disorder, NOS.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include depression

The issue of entitlement to service connection for an acquired psychiatric disability is   REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus as due to active service hazardous noise exposure.  In addition to serving as Morse Code Intercept Operator for over three years and being exposed to the noise of several streams of code, noises from the facsimile transmission, and the loud noises from "jammers" aimed at preventing the interception of messages, he asserts that he was exposed to frequent jet engine and other flight line noises when he served in the flight crew barracks during his last year of active service.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The September 2011 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's April 1961 service entrance examination and March 1965 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.   
On a VA audiology examination in September 2011, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to normal hearing upon entrance into and separation from service, no significant threshold shift in the Veteran's hearing acuity during active service, and no evidence of complaints of tinnitus during active service.  The examiner also noted that while the test results were suggestive of a noise-induced etiology, there was no scientific basis for the delayed onset of noise-induced hearing loss.  The examiner related that the Veteran denied any post-service noise exposure and worked as at the Credit Bureau for four years, as a letter carrier for 13 years, and in Postal Management for 17 years after he separated from service, and the examiner did not state when, post-service, the noise exposure which caused the Veteran's hearing loss and tinnitus could have occurred.     

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from his work as a Morse Code Intercept Operator, working in eight hour shifts, with few breaks, with extremely loud streams of code and jamming streams, being constantly in his headphones.  The Veteran also stated that, during his last year of service, he was exposed to the flight line noises, as the flight crew quarters of which he was in charge was directly on the flight line and exposed him to the fueling, take-offs and landings of planes, and other related noises.  He stated that his hearing problems and tinnitus started while he was in active service.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, working as at the Credit Bureau, and then as a mailman and a Postal Service manager.  

A May 2013 statement in evidence related that the Veteran's spouse, whom he married in 1961, the same year that he entered active service, noticed the Veteran's hearing problems in 1962, when she saw the Veteran being uncharacteristically quiet as he came back home from work.  She recalled that she had to repeat herself when speaking to him.  The Veteran's spouse related that she noticed the Veteran's hearing problems continued throughout his time in active service, and that he started complaining of tinnitus while in active service.  She also reported that when the Veteran was transferred to the flight line, his hearing problems increased and his comprehension of conversations decreased, and that his hearing problems continued throughout the years after his service.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statement submitted on his behalf. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  His spouse was also competent to observe the Veteran's hearing loss and attest to her recollections that his hearing loss started in active service and was an on-going symptom.  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statement in evidence credible.  The statement of the Veteran and his spouse are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for hearing loss, the Board finds that the Veteran's statements and his spouse's statement submitted on his behalf as to the onset of hearing loss and continuity of 
symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the September 2011 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities were not the result of his service.  Despite clearly stating that, by far, the Veteran's largest dose of unprotected noise exposure was during active service, the September 2011 VA examiner appeared to attribute the Veteran's hearing loss to factors other than service, such as noise exposure outside of service, without ever explicitly stating what they exposure could have been given the Veteran's post-service occupations, which did not expose him to loud noises.  The Veteran, however, essentially denied any other factors caused his hearing loss, asserting that his hearing loss and tinnitus began in active service as a result to hazardous noise exposure.

In contrast, there are two medical records which offer a positive medical nexus regarding the Veteran's claims.  The first one is a February 2012 treatment note from Utica Park Clinic, which related that the Veteran had a long history of high-frequency hearing loss due to military Morse Code exposure from 1961 to 1965, and aircraft exposure from 1964 to 1965.  The Board notes that the probative value of this record is not very high, as it appears to be only a note written by a physician and based on the Veteran's own history of his disabilities.  In addition, no rationale or explanation supports the statement.  The second one is an August 2014 opinion from the Veteran's family physician, who has treated the Veteran since shortly after his discharge from active service.  The physician stated that the Veteran has not been involved in any activity that would cause hearing loss or tinnitus post-service, that the Veteran's long hours as a Morse Code Intercept Operator, exposure to the flight line noises, and the hours spent on firing ranges, all without hearing protection, could have caused delayed hearing loss.  The probative value of this opinion is further advanced due to the Veteran's credible history of continuity of symptomatology of bilateral hearing loss and tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).






The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran asserts that he has depression which is related to his bilateral hearing loss and tinnitus, which are now both service-connected.  February 2012 private treatment notes from the Utica Park Clinic show that he has a diagnosis of depressive disorder, NOS.  October 2012 treatment notes from doctor R.P.Z. show that the Veteran has a history of depression.  In multiple statements, as well as in his hearing testimony, the Veteran has related that he is depressed because he cannot hear what people say to him and has difficulty participating in conversations due to the bilateral hearing loss and tinnitus he experiences.   

In light of the foregoing, the Board finds that additional development is needed in an attempt to determine the etiology of the Veteran's psychiatric disability.   The medical evidence of record shows that the Veteran has a diagnosis of depression, and he has articulated that he believes the depression to be related to his now-service connected bilateral hearing loss and tinnitus.  However, the claims file is negative for a competent medical opinion regarding whether the Veteran's psychiatric disability was caused or aggravated by his bilateral hearing loss and tinnitus.  The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As the medical evidence is insufficient to decide the Veteran's claim, he must be afforded an appropriate VA examination to determine the nature and etiology of the claimed psychiatric disability to determine whether it is related to a service-connected disability or is otherwise related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding medical treatment records, both VA and private.

2. Schedule the Veteran for a VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including depression and depressive disorder NOS.  

b) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service.

c) In addition, for every psychiatric disability diagnosed, opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was either caused or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide the requisite opportunity to respond before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


